internal_revenue_service index number number release date cc dom p si 6-plr-119254-98 date legend taxpayer location district date company location state a b c d e f g h i k dear this letter responds to a request for a private_letter_ruling filed on behalf of plr-119254-98 taxpayer dated date and subsequent submissions you requested a ruling that a certain neighborhood electric vehicle nev acquired by taxpayer constitutes a qualified_electric_vehicle for purposes of sec_30 of the internal_revenue_code taxpayer is an individual residing in location taxpayer utilizes the cash_method_of_accounting and reports income on the basis of a calendar_year accounting_period district_director has audit jurisdiction over the return filed by taxpayer taxpayer lives and works at home in location on date taxpayer acquired a nev from a retail dealer taxpayer’s nev is manufactured by company which is headquartered in location company’s advertising literature which was submitted to us for consideration as part of taxpayer’s submissions portrays the purpose of the nev as a low speed zero-emission alternative to the traditional gasoline-powered passenger_automobile for meeting community driving needs for short distance road trips and describes the nev as designed to be used in residential areas with low-density traffic and low speed zones taxpayer’s nev is used for all of taxpayer’s trips in location taxpayer is a tour guide and utilizes the vehicle for a variety of personal uses including dining shopping and attending local events in location the nev is driven on public roads ie city state and federal roads the nev is registered in state and has a state license plate taxpayer has insurance on it as required by state law in response to a question of whether taxpayer is aware of any operating restriction on what taxpayer can do with its nev taxpayer represented that in the location area where taxpayer operates the nev that the nev cannot be driven on a road with a speed limit of more for purposes of this ruling we generically refer to taxpayer’s vehicle as a neighborhood electric vehicle nev the term nev is applied to certain vehicles recognized by the department of transportation national highway traffic safety administration nhtsa as being included in a vehicle group called low-speed vehicle lsv nhtsa defines the term lsv to mean any 4-wheeled motor_vehicle whose top speed is greater than miles per hour mph but not greater than mph the term nev is defined by nhtsa to mean any 4-wheeled electric vehicle whose top speed is not greater than mph nhtsa’s definition describes some nevs as looking more like a passenger car than a typical golf cart see the discussion accompanying federal motor_vehicle safety standards final rule fed reg date at big_number the final rule establishes federal motor_vehicle safety standard fmvss no for lsvs the new fmvss requires lsvs to be equipped with headlamps stop lamps turn signal lamps tail lamps reflex reflectors parking brakes windshields rearview mirrors seat belts and vehicle identification numbers vins plr-119254-98 than mph taxpayer’s nev is a 4-wheeled electric vehicle which has been designed to attain the maximum speed of mph taxpayer’s nev has an acceleration capability of to mph in six seconds for quick acceleration on a roadway and a range of about miles taxpayer’s nev is powered by a c-volt d kilowatt direct current dc motor drawing electrical current from e 12-volt lead acid batteries taxpayer’s nev has one auxiliary battery for electrical accessories the nev’s approximate dimensions are f feet g inches in length d feet h inches in width g feet i inches in height and k pounds in weight the body configuration of taxpayer’s nev is that of a rust-free composite unibody construction including side portions and a roof portion with front and rear steel subframe the nev also possesses four-wheel independent suspension and rack and pinion steering based on taxpayer’s representations and submissions the following is a description of certain standard features available for company’s nev models that are found in taxpayer’s nev 17-digit society of automotive engineers sae nhtsa- approved vehicle identification_number vin two adjustable bucket seats each with a three point retractable harness seat belt laminated auto safety-glass windshield that is sealed into the vehicle for safety rollover protection from nev’s roof which will support weight of nev for safety laminated fiberglass impact- absorbing bumpers for vehicle protection a dual speed controller and selector switch which allows the operator the option to select mph or mph as the maximum speed for the vehicle with mph setting for operation on a golf course and since taxpayer made the representation relating to any operating restriction on taxpayer’s nev state has recently enacted legislation that amends sections of and adds sections to the state vehicle code relating to low-speed vehicles taxpayer’s nev meets the state statutory definition of a low-speed vehicle see state vehicle code section a the new law specifically governs the operation of low-speed vehicles with some exceptions the law prohibits the operator of a low-speed vehicle from operating the vehicle on any roadway with a speed limit in excess of mph see state vehicle code section b in addition local authorities by ordinance or resolution may restrict or prohibit the use of low-speed vehicles taxpayer represents that state requires the 17-digit vin for entry into the department of motor_vehicle computers for registration of motor vehicles and that no other vehicle other than motor vehicles are allowed to use approved 17-digit vin plr-119254-98 mph setting for road travel a speed control sensor for preventing the nev from exceeding the selected maximum speed while going down hills street tires inside rearview mirror day-night adjustable side and rear red reflectors three separate braking systems consisting of a front wheel hydraulic drum brakes b hand cable-activated parking brakes and c rear wheel regeneration brakes headlamps and tail lamps stop lamps high mounted center stop lamp parking lamps self-correcting turn signals horn driver-side outside rearview mirror and back-up lamps taxpayer’s representations describe the standard features of a typical golf cart a typical golf cart has a maximum speed of mph taxpayer represents that a typical golf cart is designed and manufactured for golf use only but is sometimes used on streets and that the typical golf cart has no rollover protection or seat belts for the riders according to taxpayer’s representations a typical golf cart has only turf tires which are not department of transportation approved a serial number assigned by its manufacturer as opposed to the vin which is assigned to taxpayer’s nev a one brake system with lock on pedal and a single bench not adjustable for riders taxpayer represents that a typical golf cart does not generally have headlamps and tail lamps stop lights and self-correcting turn signals unless installed by a dealer further taxpayer represents that a typical golf cart may also have a nylon screen or plastic covering as opposed to the windshield that taxpayer’s nev has a sun screen canopy-type roof held up by lightweight supports and partial rigid bumpers for vehicle protection even though taxpayer’s nev with its dual speed controller and selector switch has the capability to be used for playing golf taxpayer represented that taxpayer’s nev has not been modified so that it may be used for playing golf such a modification would include the use of turf tires that would enable the nev to be operated on a golf course law and analysi sec_4 according to taxpayer’s representations all of company’s nev models are manufactured for street use turf tires in lieu of street tires can be found on some of company’s nev models so as to enable those vehicles to also operate on a golf course both types of tires are approved by the department of transportation for road use for operator safety thus those turf tires which are mounted on company’s nev models have the dual use capability of both on and off road use taxpayer also represented that one manufacturer’s golf cart model will reach a maximum speed of mph but that in accordance with industry guidelines golf carts are strictly prohibited from traveling faster than mph on a golf course plr-119254-98 sec_30 and sec_179a of the code which were added to the internal_revenue_code by section of the energy policy act of apply to property placed_in_service after date sec_30 provides a credit for qualified electric vehicles and sec_179a includes a deduction for qualified_clean-fuel_vehicle_property sec_179a provides that the term qualified_clean-fuel_vehicle_property under sec_179a does not include any qualified electrical vehicle as defined in sec_30 the legislative_history underlying sec_30 and sec_179a provides that the goal of these provisions is the reduction of atmospheric pollution caused by gasoline-powered motor vehicles and the reduction of the dependence of the united_states on imported petroleum and imported petroleum products see h_r rep no 102d cong 2d sess pt pincite and s prt no 102d cong 2d sess pincite sec_30 of the code allows a credit against tax of an amount equal to of the cost of any qualified_electric_vehicle placed_in_service by a taxpayer during the taxable_year sec_30 of the code limits the amount of credit allowed under sec_30 to dollar_figure and establishes certain other limitations on the availability of the credit which are not applicable to this case sec_30 of the code defines the term qualified_electric_vehicle as meaning any motor_vehicle a which is powered primarily by an electric motor drawing current from rechargeable batteries fuel cells or other portable sources of electrical current b the original_use of which commences with the taxpayer and c which is acquired for use by the taxpayer and not for resale sec_30 of the code provides that for purposes of sec_30 the term motor_vehicle means any vehicle which is manufactured primarily for use on public streets roads and highways not including a vehicle operated exclusively on a rail or rails and which has at least wheels sec_1_30-1 of the income_tax the conference agreement followed the house bill with some modifications eg the inclusion of an income_tax_credit equal to percent of the cost of a qualified_electric_vehicle note that the senate amendment unlike the house bill included a provision for an income_tax_credit for a qualified_electric_vehicle identical language appears in sec_179a of the code in defining the term motor_vehicle for purposes of sec_179a the department of transportation plr-119254-98 regulations defines a qualified_electric_vehicle as a motor_vehicle that meets the requirements of sec_30 based on taxpayer’s representations notwithstanding the presence of the issue of whether taxpayer’s nev meets the definition of the term motor_vehicle taxpayer’s nev meets the requirements of sec_30 a - c of the code thus the question to be addressed in this ruling in determining whether taxpayer’s nev is a qualified_electric_vehicle for purposes of sec_30 is whether the nev is a motor_vehicle for purposes of sec_30 as noted in sec_30 of the code the term motor_vehicle means any vehicle which is manufactured primarily for use on public streets roads and highways and which has at least wheels clearly off-road vehicles that is any vehicles that are manufactured primarily for off-road use would not meet the definition of motor_vehicle because they are not manufactured primarily for use on public streets roads and highways the capability of incidental off-road use by a vehicle is not a basis for excluding a vehicle from the category of motor_vehicle for purposes of sec_30 further the capability of incidental road use by a vehicle would not preclude such a vehicle from the category of off-road vehicles off-road vehicles would include such vehicles as golf carts manufactured primarily for use on the golf course which would be capable of incidental road use for traveling to and from a golf course race cars that due to their construction are dedicated for use on racetracks and are never driven on any public roads ride-on lawn mowers and farm tractors taxpayer’s nev is a four-wheeled vehicle taxpayer’s nev has a body configuration more akin to that of a traditional passenger_automobile than to the body configuration of a typical golf cart taxpayer’s nev’s features include four-wheel has extensive regulatory authority over motor vehicles its statutory definition of motor_vehicle is similar in language to the definition of motor_vehicle found in sec_30 see u s c a the phrase which is manufactured primarily for use on public streets roads and highways appears throughout the code for example in the following current income_tax and excise_tax provisions enacted prior to sec_30 and sec_179a sec_280f which relates to the limitation on depreciation for luxury automobiles sec_4001 which relates to the excise_tax on luxury automobiles and sec_4064 which relates to the gas guzzler excise_tax for purposes of the substantiation requirement as it pertains for example to listed_property under sec_280f and sec_1 280-6t b of the income_tax regulations sec_1_274-5t notes that the terms automobile and vehicle by cross-reference incorporate the phrase which is manufactured primarily for use on public streets roads and highways into their definition plr-119254-98 independent suspension rack and pinion steering a windshield and two adjustable bucket seats with three point harness seat belts these features along with other previously discussed features found in taxpayer’s nev are automotive-type design and safety features found in a traditional passenger_automobile as previously noted company’s literature portrays the nev as an alternative to the traditional gasoline- powered automobile for short distance road trips and describes the nev as being designed to be used in residential areas with low-density traffic and low speed zones thus the similarities between taxpayer’s nev’s body configuration and a traditional passenger_automobile body the presence of automotive-type design and safety features throughout taxpayer’s nev and company’s advertising literature which describes the nev’s purpose and use for which it was designed when considered together lead us to conclude that taxpayer’s nev cannot be characterized as a typical golf cart and that taxpayer’s nev was manufactured primarily for use on roadways notwithstanding its capability of incidental_use on a golf course based solely on taxpayer’s representations and submissions and the relevant law and regulations set forth above we conclude that the neighborhood electric vehicle purchased by taxpayer does constitute a qualified_electric_vehicle for purposes of sec_30 of the code no opinion is expressed or implied as to the federal tax consequences of this transaction under any provision not specifically addressed herein this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely yours charles b ramsey chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
